                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

INTERNATIONAL UNION OF OPERATING                               )
ENGINEERS, LOCAL 139, AFL-CIO,                                 )
KAREN ERICKSON, and HEATH HANRAHAN,                            )
                                                               )       CASE NO.
                Plaintiffs,                                    )
                                                               )       JUDGE
        v.                                                     )
                                                               )       MAGISTRATE JUDGE
JAMES J. DALEY, IN HIS OFFICIAL CAPACITY                       )
AS CHAIRMAN OF THE WISCONSIN                                   )
EMPLOYMENT RELATIONS COMMISSION,                               )
                                                               )
                Defendant.                                     )

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


        This action is brought under 42 U.S.C. § 1983, and the First and Fourteenth Amendments

of the United States Constitution to challenge changes made to Wisconsin Statutes § 111.70, et

seq., pursuant to a budget repair bill known as 2011 Wisconsin Act 10 (“Act 10”). In support

thereof, Plaintiffs state as follows.

                                        Jurisdiction and Venue

        1.      This Court has jurisdiction under 28 U.S.C. § 1331 because this action arises under

the Constitution and laws of the United States.           This Court also has jurisdiction under

28 U.S.C. § 1343(a)(3) because this action seeks to redress the deprivation, under color of state

law, of rights secured by the Constitution and laws of the United States.


        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant is

responsible for administering Wisconsin Statute § 111.70, et seq., throughout the State, including

this District. Moreover, the recertification elections referenced herein occurred within this District.




             Case 2:19-cv-01233-JPS Filed 08/26/19 Page 1 of 9 Document 1
                                             Parties

       3.      Plaintiff, International Union of Operating Engineers Local 139 (“Local 139”), is a

labor organization, as defined under the National Labor Relations Act, 29 U.S.C. §152(5) and the

Wisconsin Municipal Employee Relations Act, Wis. Stat. 111.70(h), representing approximately

9,500 working men and women in Wisconsin. Local 139 maintains its headquarters in Pewaukee

and additional offices in Madison, Altoona, and Appleton, Wisconsin.

       4.      Since 1902, Local 139 has represented thousands of Operating Engineers in

Wisconsin, including those who are employed by public employers within Wisconsin, including

cities, counties and townships and who perform construction, maintenance and repair work.

       5.      Plaintiffs, Karen Erickson and Heath Hanrahan, are each members of Local 139

and employed by Marinette County, Wisconsin, in a bargaining unit previously represented by

Local 139.

       6.      Defendant, James J. Daley, is sued in his official capacity as the Chair of the

Wisconsin Employment Relations Commission, which is responsible for conducting elections and,

enforcing and resolving disputes arising under Wisconsin Statutes §111.70., et seq., including the

changes pursuant to Wisconsin’s Act 10.

                                       Legal Background

       7.      In Janus v. AFSCME, 585 U.S. __; 138 S.Ct. 2448 (2019), the United States

Supreme Court overruled its prior decision in Abood v. Detroit Board of Education, 431 U.S. 209

(1977), and declared public sector agency fee arrangements unconstitutional under the First

Amendment.




                                                2

            Case 2:19-cv-01233-JPS Filed 08/26/19 Page 2 of 9 Document 1
        8.       Abood held that public employers and the union representatives of their public

employees can negotiate collective bargaining agreements which include union security clauses

requiring individuals to pay fair share fees as a condition of employment. Such fees, however,

could only be used for negotiation and administration of collective bargaining agreements and

cannot be used for political purposes, lest they violate the First Amendment.

        9.       In overruling Abood, Janus held that it violates the First Amendment right of a non-

member to be compelled to pay fees to the union that is required by law to provide representation

and services.

        10.      The Supreme Court explained in Janus that “[w]e have held time and again that

freedom of speech ‘includes both the right to speak freely and the right to refrain from speaking at

all.” (slip op. p 8). It explained that:

        [w]hen speech is compelled, however, additional damage is done. In that situation,
        individuals are coerced into betraying their convictions. Forcing free and independent
        individuals to endorse ideas they find objectionable is always demeaning, and for this
        reason, one of our landmark free speech cases said that a law commanding ‘involuntary
        affirmation’ of objected-to beliefs would require ‘even more immediate and urgent
        grounds’ than a law demanding silence. (Slip op. p. 9).


        11.      The Supreme Court explained in Janus that “[w]hen a large number of employees

speak through their union, the category of speech that is of public concern is greatly enlarged, and

the category of speech that is of only private concern is substantially shrunk.” (Slip op. p. 24).

Indeed, the Supreme Court made clear that issues over which unions may bargain are matters of

great public concern, and not mere private interests. (Slip op. p. 27-31). Among the matters of

public concern on which Unions speak, both in and out of collective bargaining, are “how public

money is spent. . . education, child welfare, healthcare and minority rights[,]” plus “controversial

subjects such as climate change, the Confederacy, sexual orientation and gender identity,



                                                  3

              Case 2:19-cv-01233-JPS Filed 08/26/19 Page 3 of 9 Document 1
evolution, and minority religions.” (Slip op. p. 29-30). The Supreme Court recognized these

“sensitive political topics [as] undoubtedly matters of profound ‘value and concern to the public.’”

(Slip op. p. 30-31).

       12.      This lawsuit is brought in good faith for the Court to evaluate Act 10, in light of the

decision in Janus, and as such raises arguments not previously ruled upon by either the District

Court or the United States Court of Appeals for the Seventh Circuit with respect to Act 10.

       13.      In 2011, the Wisconsin Legislature enacted 2011 Wisconsin Act 10, a budget repair

bill that made sweeping changes to the governance of employment relations and collective

bargaining for public employees and labor organizations covered by the Municipal Employment

Relations Act (“MERA”), Wis. Stat. § 111.70, et seq.

       14.      Among other things, Act 10 amended the statute that governs collective bargaining

between municipal employers and their certified representatives under MERA. Wis. Stat. §

111.70(4)(mb)1 reads in part:

       Prohibited subjects of bargaining; general municipal employees. The municipal
       employer is prohibited from bargaining collectively with a collective bargaining
       unit containing a general municipal employee with respect to any of the following:

                1. Any factor or condition of employment except wages, which
                includes only total base wages and excludes any other
                compensation, which includes, but is not limited to, overtime,
                premium pay, merit pay, performance pay, supplemental
                compensation, pay schedules, and automatic pay progressions.

       15.      Act 10 amended the sections of the statute that governs deduction of labor

organization dues under MERA. Wis. Stat. § 111.70(3g) reads:

       WAGE DEDUCTION PROHIBITION. A municipal employer may not deduct
       labor organization dues from the earnings of a general municipal employee or
       supervisor.




                                                  4

             Case 2:19-cv-01233-JPS Filed 08/26/19 Page 4 of 9 Document 1
       16.      Act 10 amended the sections of the statute that governs recertification elections of

the representatives of all bargaining units under MERA. Wis. Stat. § 111.70(4)(d)3b reads, in part:

       Annually, the commission shall conduct an election to certify the representative of
       the collective bargaining unit that contains a general municipal employee … The
       commission shall certify any representative that receives at least 51 percent of the
       votes of all of the general municipal employees in the collective bargaining unit. If
       no representative receives at least 51 percent of the votes of all of the general
       municipal employees in the collective bargaining unit, at the expiration of the
       collective bargaining agreement, the commission shall decertify the current
       representative and the general municipal employees shall be nonrepresented.

       17.      The changes to Wisconsin Statute §111.70, et. seq. made by Act 10 have caused

and continues to cause irreparable injury to the Unions.

                                              Count I
                                           Compelled Speech

       18.      Plaintiffs reallege and incorporate herein by reference each and every allegation of

Paragraphs 1-21.

       19.      In the provision of Act 10 requiring annual recertification elections, it declares that

a non-vote is a vote against Union representation. Wis. Stat. § 111.70(4)(d)3b.

       20.      By equating not voting with voting no, Act 10 directly infringes on the rights of

public employees to not engage in speech.

       21.      Local 139 and the individual Plaintiffs have been directly harmed by this provision

of Act 10 in recertification elections, the results of which were certified in April 2019. Local 139

received 100% of all ballots cast, but because Act 10 equates not voting with a “no” vote, it was

not recertified as the bargaining unit representative for such employees.

       22.      By counting a non-vote as a “no” vote, Act 10 violates the First Amendment rights

of public employee non-voters to remain silent in the re-certification process.




                                                  5

             Case 2:19-cv-01233-JPS Filed 08/26/19 Page 5 of 9 Document 1
       WHEREFORE, Plaintiffs respectfully request the following relief:

       a.       A declaration that the referenced changes made pursuant to Act 10, to

                Wisconsin Statute § 111.70, are unconstitutional in violation of the First

                Amendment and 42 U.S.C. § 1983 and therefore unlawful and invalid as

                applied to unions, municipal employers, and employees;

       b.       An injunction enjoining Defendants, their agents, employees, assigns, and

                all persons acting in concert or participation with them from enforcing

                Wisconsin Statute §111.70 to the extent that it compels municipal

                employees to speak by either forcing them to vote in a recertification

                election or by deeming their silence to be speech;

       c.       Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and,

       d.       Such other and further relief as the Court deems just and proper.

                                           Count II
                     Restrictions on Non-Collectively Bargained Agreements

       23.      Plaintiffs reallege and incorporate herein by reference each and every allegation of

Paragraphs 1-21.

       24.      Act 10 has been interpreted and applied by the WERC to preclude any agreements

between Unions and municipalities over any issues besides wages, even if not “collectively

bargained.”

       25.      For example, one municipal employer sought Local 139’s assistance with training

its workforce. Local 139 sponsors an apprenticeship and training center that could provide the

training in which the municipal employer was interested, in an effective, cost efficient manner.



       26.      Another municipal employer wanted to obtain, with Local 139 assistance, access to

                                                 6

             Case 2:19-cv-01233-JPS Filed 08/26/19 Page 6 of 9 Document 1
a skilled, temporary workforce to handle seasonal busy periods.

       27.      Another municipal employer sought Local 139’s assistance with health benefit

coverage for its workforce. Local 139 sponsors a Taft-Hartley Health and Welfare Trust Fund

which could provide health benefit coverage, in which the municipal employer was interested, in

an effective, cost efficient manner.

       28.      Because of Act 10, as interpreted by the WERC, the parties were precluded from

entering into agreement to address such issues, despite the expectation that said terms would be

voluntarily adopted by the municipality, outside of collective bargaining.

       29.      Such an interpretation and application of Act 10 imposes an arbitrary restriction

Unions’ ability to negotiate and/or contract with municipal employers on matters of significant

public concern, outside of the collective bargaining context, in violation of the First Amendment

and/or Fourteenth Amendment.

       WHEREFORE, Plaintiffs respectfully request the following relief:

       a.       A declaration that the referenced changes made pursuant to Act 10 to

                Wisconsin Statute § 111.70, are unconstitutional in violation of the First

                Amendment and/or Fourteenth Amendment and 42 U.S.C. § 1983 and

                therefore unlawful and invalid as applied to unions and municipal

                employers;

       b.       An injunction enjoining Defendants, their agents, employees, assigns, and

                all persons acting in concert or participation with them from enforcing

                Wisconsin Statute §111.70 to the extent that it prohibits an employer and a

                union covered by Act 10 from entering into contracts for goods or services

                upon the same terms as any other entity, outside of the collective bargaining



                                                  7

             Case 2:19-cv-01233-JPS Filed 08/26/19 Page 7 of 9 Document 1
                context;

       c.       Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and,

       d.       Such other and further relief as the Court deems just and proper.

                                            Count III
                                  Prohibition on Disfavored Speech

       30.      Plaintiffs reallege and incorporate herein by reference each and every allegation of

Paragraphs 1-21.

       31.      Act 10 further infringes on the First Amendment rights of public employees through

its absolute prohibition on voluntary dues deductions. Wis. Stat. § 111.70(3g).

       32.      An employee may wish to support a Union or other non-profit entities through a

wage deduction.

       33.      Act 10’s blanket prohibition on wage deductions for Union dues constitutes a

content based restriction on public employees’ First Amendment rights.

       34.      Act 10’s blanket prohibition on wage deductions for Union dues further violates

the Plaintiffs’ equal protection rights under the First Amendment.

       35.      Plaintiffs acknowledge that both the District Court and the United States Court of

Appeals for the Seventh Circuit have upheld the payroll dues deduction prohibition pursuant to

Act 10, but assert in good faith that in light of the Supreme Court’s decision in Janus, such prior

determinations should be re-visited.

   WHEREFORE, Plaintiffs respectfully request the following relief:

   a. A declaration that the changes made pursuant to Act 10, to Wisconsin Statute

       § 111.70, are unconstitutional in violation of the First and Fourteenth Amendments

       and 42 U.S.C. § 1983 and therefore unlawful and invalid as applied to unions,

       employers, and employees;

                                                 8

             Case 2:19-cv-01233-JPS Filed 08/26/19 Page 8 of 9 Document 1
     b. An injunction enjoining Defendants, their agents, employees, assigns, and all

          persons acting in concert or participation with them from enforcing Wisconsin

          Statute §111.70 to the extent that it prohibits municipal employees from having

          their dues deducted from their pay checks on the same terms and conditions as other

          municipal employees have other pay check deductions from their wages;

     c. Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and,

     d. Such other and further relief as the Court deems just and proper.




Dated: August 26, 2019                                      Respectfully submitted,



                                                      By: /s/ Brian C. Hlavin

                                                      Attorneys for Plaintiffs
                                                      Brian C. Hlavin (WI Bar No. 1044654)
                                                      Patrick N. Ryan (WI Bar No. 1102188)
                                                      Baum Sigman Auerbach & Neuman, Ltd.
                                                      c/o IUOE Local 139
                                                      N27 W23233 Roundy Drive
                                                      P.O. Box 130
                                                      Pewaukee, WI 53072
                                                      Ph. 312/236-4316
                                                      Fx. 312/236-0241
                                                      bhlavin@baumsigman.com
                                                      pryan@baumsigman.com



I:\139\ACT 10\complaint.8-23-19.docx




                                                  9

              Case 2:19-cv-01233-JPS Filed 08/26/19 Page 9 of 9 Document 1
